                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                           ______________________

ROLAND TIBBE,                       )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )         Case No. 1:18-cv-108
                                    )
COMMISSIONER OF                     )         Honorable Phillip J. Green
SOCIAL SECURITY,                    )
                                    )
                  Defendant.        )
____________________________________)

                JUDGMENT AWARDING ATTORNEY=S FEES
               UNDER THE EQUAL ACCESS TO JUSTICE ACT


      For the reasons set forth in the accompanying Memorandum Opinion, the

Court hereby enters judgment in plaintiff=s favor against defendant in the amount of

$3,500.00 as full and final adjudication of EAJA fees and expenses in this action.




Dated: February 26, 2019                      /s/ Phillip J. Green
                                              PHILLIP J. GREEN
                                              United States Magistrate Judge
